EXHIBIT 10.1

 

AMENDMENT NO. 1

TO EMPLOYMENT AGREEMENT

 

This Amendment No. 1 (this "Amendment") to the Employment Agreement (the
"Agreement") dated June 29, 2015, by and between Loop Industries, Inc., a Nevada
corporation ("Employer"), and Daniel Solomita ("Executive"), is entered into
February 15, 2016. Employer and Executive may be collectively referred to herein
as the "Parties".

 

WHEREAS, the Parties have entered into the Agreement and wish to further amend
the Agreement, as set forth herein.

 

NOW THEREFORE, in consideration of covenants and agreements contained hereinand
such other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged by each of the Parties hereto, the Parties agree as
follows:

 

1. Definitions. All defined terms used herein shall have the meaning assigned to
them in the Agreement unless otherwise defined herein, and all of the terms of
the Agreement shall continue to apply unless as amended hereby.

 

2. Amendment and to the Agreement. Notwithstanding Section 2 of the Agreement,
the Agreement is amended, so that Employer shall, immediately upon creation of
the Series A Preferred Stock of the Employer, issue Executive one share of
Employer's Series A Preferred Stock for consideration of Executive agreeing not
to terminate his employment with Employer for a period of five (5) years from
the date of this Amendment.

 

3. Continuing Effect of the Agreement. Except as specifically set forth herein,
the Agreement shall remain in full force and effect and shall not be waived,
modified, superseded or otherwise affected by this Amendment. This Amendment is
not to be construed as a release, waiver or modification of any of the terms,
representations, warranties, covenants, rights or remedies set forth in the
Agreement, except as specifically set forth herein.

 

4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of Nevada.

 

5. Entire Agreement. The Agreement and this Amendment, and the exhibits and
schedules delivered pursuant to the Agreement contain all of the terms and
conditions agreed upon by the Parties relating to the subject matter of the
Agreement and supersede all prior agreements, negotiations, correspondence,
undertakings, and communications of the Parties, whether oral or written,
respecting that subject matter.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

1


 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

 

Employer:

 

LOOP INDUSTRIES, INC.,

a Nevada corporation

EXECUTIVE

By:

/s/ Daniel Solomita

By:

/s/ Daniel Solomita

Daniel Solomita

Daniel Solomita

President and Chief Executive Officer

    2

--------------------------------------------------------------------------------

 